Exhibit 10.4

 

November 7, 2019

 

 

Dear Mr. Stokely,

 

Reference is made to that Stock Option Cancellation and Grant Agreement for
Executive, dated August 20, 2019, between Ampio Pharmaceuticals, Inc. (the
“Company”) and yourself (the “Agreement”).  Capitalized terms used herein and
not defined shall have the meanings given them in the Agreement.

 

Whereas, the Agreement contained an administrative error in Section 6 (Vesting).

 

Now, therefore, in consideration of the mutual promises made by the parties and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1. Amendment

 

The table included in Section 6 (Vesting) is hereby amended and restated in its
entirety as follows:

 

 

 

Date

Vested Percentage of Award

Grant Date

50%

July 31, 2020

50%

 

2. No Other Amendment.  Except as expressly provided herein, all of the terms
and conditions of the Agreement remain unchanged and in full force and effect.

 

3. Governing Law.  This letter agreement will be governed by the laws of the
State of Delaware without regard to conflicts of law principles.

 

If you are in agreement with the foregoing, please acknowledge by your signature
below and return a signed copy of this letter to my attention.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

AMPIO PHARMACEUTICALS, INC.

 

 

 

 

 

/s/ Michael Macaluso

 

 

Michael Macaluso, Chief Executive Officer

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

/s/ Dan Stokely

 

 

Daniel Stokely

 

 

 



